Dear Mr. Barbor:
Please be advised that the Office of the Attorney General is in receipt of your opinion request regarding the following inquiry:
Does a person charged with a 3rd or 4th offense DWI and not having appeared for trial before August 15, 2001, which is the effective date of Act 1163 of the 2001 Legislative Session, subsequently receive a sentence under the old law, or is that person eligible to be sentenced under the new law?
In our opinion, a person charged under the above mentioned circumstances will be sentenced under the law applicable at the time of the offense.
A person charged with a 3rd or 4th DWI offense should be charged pursuant to the law effective at the time he was charged and not under Act 1163. The court in State v. Ragas, 98-0011 (La.App. 4 Cir. 7/28/99),744 So. 2d 99, opined, "it is well settled that the penalty set out in a statute a the time of offense applies. In State v. Narcisse, 426 So. 2d 118
(La. 1983), the court noted, "the fact that a statute is subsequently amended to lessen the possible penalty does not extinguish liability for the offense committed under the former statute."
It is our hope this opinion has been helpful. If I may be of further assistance, please do not hesitate to contact my office. With warmest regards, I remain.
Very truly yours,
                             RICHARD P. IEYOUB Attorney General
                             By: _______________________________ ELLISON C. TRAVIS Assistant Attorney General